DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 5-9, filed 02/09/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on copending Application No. 16/989,991 has been reviewed and is accepted. The terminal disclaimer has been recorded. This obviates any potential conflict between the present claims and those of the ‘991 copending application.

Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2018/0031991 A1), in view of Inoue et al. (JP 2007148373 A) (references herein made with respect to English machine translation attached), further in view of Hino et al. (JP 2002338689 A) (references herein made with respect to et al. (US 8,158,320 B2), and even further in view of Manca et al. (US 4,837,105 A). 
Yamashita teaches a toner that contains a binding resin, a colorant, and a polysiloxane ([0013]). The binding resin contains an ester bond from the viewpoint of improving the strength of the toner ([0014]). Styrene copolymers, such as polyvinyl acetate, polyester resins, a styrene-(meth)acrylic acid ester copolymer, and a styrene-α-chloromethyl methacrylate copolymer are suitable examples of polymers to be used as the binding resin ([0015]). The binding resin may be used alone or in combination of two or more kinds of the resins previously mentioned. 
The polysiloxane is blended in the toner particles in a way that the presence of the polysiloxane in the surface layer of the toner is controlled ([0007]). Yamashita teaches that the polysiloxane is not particularly limited, teaches specific examples such as dimethyl polysiloxane, methylphenyl polysiloxane, methylphenyl polysiloxane, α-methylstyrene-modified polysiloxane, alkyl-modified polysiloxane, chlorphenyl polysiloxane, and fluorine-modified polysiloxane ([0023]). Yamashita further teaches that 10 to 500 nm sized holes are formed inside the toner particles to be filled by the polysiloxane so that bleeding of the polysiloxane from the toner particles is prevented, so that high speed separation of the toner can be achieved ([0007]). The content of the polysiloxane inside of the toner is 1 mass % to or more and 15 mass % or less based on a total mass of the toner particles ([0008]). When the content of the polysiloxane is 1 mass % or more, the paper separability is improved, and when the content of the polysiloxane is 15 mass % or less, the outflow of the polysiloxane to the toner surface can be prevented ([0024]). The median size on a volume basis of the polysiloxane 
Next, Yamashita teaches that each of the toner particles suitably contains a solid wax separately from the polysiloxane. The paper separability of the toner containing the polysiloxane is particularly excellent when the toner is fixed at a low temperature and when a solid wax is further contained separately from the polysiloxane, the paper separability is even further improved due to a synergistic effect when the toner is fixed at a high temperature ([0029]). Many different suitable waxes may be used, such as ester waxes, like stearyl stearate ([0030]). The content of the wax is 5 parts by mass or more and 20 parts by mass or less based on 100 parts by mass of the binding resin ([0031]). 
	Yamashita teaches a siloxane index (Ge) that relates the abundance ratio of the polysiloxane to the binding resin at about 0.7 µm from the toner particle surface in the toner particle depth direction toward the toner particle central portion from the toner particle surface, and another siloxane index (D) that relates the abundance ratio of the polysiloxane to the binding resin at 2.0 µm from the toner particle surface in the toner particle depth direction toward the toner particle central portion ([0027]). The siloxane 
In the first example, the resulting toner had a volume average particle diameter of 5.6 µm ([0131]) and the siloxane index (Ge)/siloxane index (D) (Table) was 0.80. As described above, a ratio of the siloxane index (Ge)/siloxane index (D) being less than 1.0 indicates that the polysiloxane did not bleed to the surface layer of the toner particles. Also, as described above, each siloxane index (Ge) and (D) were measured at 0.7 µm and 2.0 µm from the outermost edge of the toner particle surface, respectively. The fact that the ratio of each siloxane index is not 0, means that polysiloxane particles are present at 0.7 µm and 2.0 µm deep. In the case of the first example, the toner had a particle diameter of 5.6 µm, or a radius of 2.8 µm. A distance that is 80% from the 
Yamashita does not specifically teach the use of a polysiloxane that is represented by formula (1) of claim 1, however, Yamashita does teach that many different types of polysiloxanes are suitable, such as alkyl-modified polysiloxanes ([0023]). Yamashita also does not specifically teach the use of a polysiloxane that is represented by formula (1) of claim 1 as an external additive, but does teach that a silicone resin may be used as an external additive as a fluidity assistant and a cleaning assistant ([0098]). Yamashita also does not specifically teach the use of an ester wax that satisfies formula (2) of claim 4. However, Yamashita does teach that ester waxes, including modified ester waxes, are suitable for improving the paper separability of the toner ([0030]).
Inoue (referred to as “Takeda” in the previous Office Action) is cited for teaching a magnetic developer (Abstract) that contains a styrene-acrylic binder resin ([0032]) and an ester wax ([0058]). The ester wax is a polyhydric alcohol such as ethylene glycol distearate ([0058]). Inoue teaches that ester waxes with a wider molecular weight distribution are preferred to improve compatibility between the binder resin and magnetic powder in the toner ([0059]). 
Hino is cited for also teaching a toner composition that incorporates a modified polysiloxane into the toner. By internally adding the waxy organopolysiloxane, the 

    PNG
    media_image1.png
    136
    662
    media_image1.png
    Greyscale

Figure 1. General formula 1 representing the waxy organopolysiloxane of Hino (Claim 1).

Where, R represents an alkyl group having 1 to 8 carbon atoms or an aryl group having 6 to 10 carbon atoms. The alkyl group more preferably has 1 to 4 carbon atoms and may be linear or branched, such as a methyl group, an ethyl group, and a propyl group ([0011]). 
Furthermore, Kim is cited for teaching a toner that attains enhanced functionality when internal or external additives are included, such as a silane used as a deflocculant (Col. 9, lines 65-67 and Col. 10, lines 1-6). The internal or external additives may be used either alone or in any combination and the internal or external additive may be used in an amount of 0.1 to 10 parts by weight, based on 100 parts by weight of the binder resin (Col. 10, lines 7-10). 
Additionally, Manca is cited for teaching a toner composition that comprises a sulfur containing organopolysiloxane wax (Abstract). The organopolysiloxane waxes are generally present in various effective amounts and can be added as uniformly dispersed internal or as finely divided, uniformly dispersed external components (Col. 8, lines 7-14). More specifically, as internal additives, the organopolysiloxane waxes are present 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have selected a tetrafunctional organopolysiloxane wax represented by the general formula (1) in Hino, as the polysiloxane particles of Yamashita. It would have also been obvious to use a polyhydric alcohol, such as ethylene glycol distearate, to improve paper separability when the toner is fixed at a high temperature. Furthermore, it would have been obvious to someone of ordinary skill to have selected a polysiloxane and an ester wax in combination so that the absolute value of the difference in solubility parameters of the tetrafunctional alkyl-modified polysiloxane and the ester wax of modified Yamashita would be expected to be less than 0.70, since this indicates that the polysiloxane and ester wax are highly compatible with one another and exhibit the synergistic affect as described by Yamashita. Finally, if a modified methoxysilane or an ethoxysilane was chosen as the polysiloxane, then they would be expected to display SP values as the organosilicon compounds used by the Applicant (methyl triethoxysilane and propyl trimethoxysilane) (see [Table 1] of the instant spec), and would therefore have a SP that falls within the range required by claim 9.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER L VAJDA/Primary Examiner, Art Unit 1737           
03/07/2022